Citation Nr: 0823660	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  00-11 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a generalized 
anxiety disorder.  

2.  Entitlement to an increased disability evaluation for 
service-connected status post debridement, open reduction and 
internal fixation, osteotomy, right ankle, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to June 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, in September 1988 and February 2000.  The 
RO in Atlanta, Georgia, currently has jurisdiction of the 
claims.  

The September 1988 rating decision confirmed and continued an 
April 1988 rating decision that denied a compensable 
evaluation for the veteran's service-connected right ankle 
disability.  The veteran thereafter filed a timely 
substantive appeal and he was subsequently granted increases 
to 10 and 20 percent, both effective August 11, 1987.  See 
June 1989 and December 1990 rating decisions.  The February 
2000 rating decision denied entitlement to service connection 
for generalized anxiety disorder (claimed as mental 
condition).  

At this juncture, the Board notes that the RO also 
adjudicated a claim for entitlement to service connection for 
a traumatic brain injury in an April 2000 rating decision.  A 
VA Form 9 submitted by the veteran in reference to the 
February 2000 rating decision that denied service connection 
for generalized anxiety disorder was treated by the RO as a 
notice of disagreement (NOD) of the denial of service 
connection for a traumatic brain injury.  A statement of the 
case (SOC) was issued in March 2007; however, the veteran did 
not file a timely substantive appeal.  See 38 C.F.R. 
§ 20.302(b).  Therefore, that issue is not before the Board 
at this time.  

The veteran presented testimony regarding his right ankle 
disability during a May 1990 hearing.  A transcript of that 
hearing is of record.  In his April 2000 VA Form 9, the 
veteran requested a Board hearing at a local VA office before 
a member, or members, of the Board.  This request was 
subsequently withdrawn, but the RO scheduled the veteran for 
a Travel Board hearing on November 8, 2007.  See September 
2007 letter.  A document dated November 5, 2007, and received 
at the RO via facsimile the following day, requested a 
postponement of the hearing until March 2008.  The veteran, 
however, was noted to have failed to appear for the Board's 
November 2007 hearing.  As such, a letter was sent to the 
veteran by the Board in April 2008, requesting clarification 
as to whether he wanted to attend a Board hearing.  The 
letter also informed the veteran that if there was no 
response within 30 days of the date of the letter, the Board 
would assume he did not want a hearing and would proceed 
accordingly.  The veteran did not respond to this letter; as 
such, the Board will proceed accordingly.  

In an August 2000 VA Form 21-4138, the veteran indicated that 
he was requesting service connection for a neck (cervical 
spine) condition.  Review of the claims folder does not 
reveal that the RO has addressed this issue, although several 
other issues raised in the August 2000 VA Form 21-4138 were 
adjudicated by the RO.  The veteran has also claimed service 
connection for headaches and for post traumatic stress 
disorder.  See statement from representative dated July 12, 
2004.  Therefore, these matters are REFERRED to the RO for 
appropriate action.  

The issue of entitlement to service connection for 
generalized anxiety disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's status post debridement, open reduction and 
internal fixation, osteotomy, right ankle, has been assigned 
the maximum schedular rating available and there is no 
evidence of right ankle ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected status post debridement, open reduction and 
internal fixation, osteotomy, right ankle, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5271 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  Here, as 
discussed below, the record reflects that the veteran's 
disability remained constant with respect to the applicable 
schedular criteria.

When evaluating disabilities of the musculoskeletal system, 
an evaluation of the extent of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other 
words, when rated for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." 38 C.F.R. § 4.40.  

Service connection for post operative residuals of a right 
ankle sprain was granted pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, with a noncompensable evaluation 
effective June 21, 1978.  See December 1978 rating decision.  
The veteran's claim for increased rating that is the subject 
of this appeal was received by the RO on August 11, 1987.  
The RO continued the noncompensable evaluation assigned in an 
April 1988 rating decision and confirmed and continued that 
decision in a September 1988 rating.  The veteran filed a 
timely NOD of the September 1988 rating decision and this 
appeal ensued.  The RO thereafter granted an increase to 10 
percent, effective August 11, 1987, the date it received the 
veteran's claim for increased rating, and subsequently 
granted an increase to 20 percent, also effective August 11, 
1987.  See June 1989 and December 1990 rating decisions.  

The rating criteria provided for limitation of motion of the 
ankle is found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
which provides a 10 percent evaluation for moderate 
limitation of motion of the ankle and a 20 percent evaluation 
for marked limitation of motion of the ankle.  

The RO has already assigned the maximum schedular rating 
provided under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for 
service-connected status post debridement, open reduction and 
internal fixation, osteotomy, right ankle, effective August 
11, 1987.  As such, an increased rating under these 
diagnostic criteria is impossible.  The Board has considered 
the other rating criteria pertinent to the ankle; however, 38 
C.F.R. § 4.71a, Diagnostic Code 5270, which provides the 
rating criteria for ankylosis of the ankle and is the only 
diagnostic code that provides ratings in excess of 20 
percent, is not applicable to the instant case as there is no 
evidence showing that the veteran's right ankle has 
ankylosis.  See VA treatment records; VA compensation and 
pension (C&P) examination reports dated May 1988, April 1989, 
February 1990; records from Dr. Pack.  On VA examination in 
April 2001, the veteran had right ankle extension to 10 
degrees, flexion to 20 degrees, inversion to 10 degrees, and 
eversion to 5 degrees.  There was no ankylosis. 

Consideration has also been given to whether an increased 
rating is warranted on the basis of functional impairment and 
pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  The Board finds, 
however, that the assignment of a 20 percent rating 
contemplates any functional loss and pain exhibited in the 
veteran's right ankle.  As such, a rating in excess of 20 
percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 
pursuant to the guidelines set forth in DeLuca.  
Additionally, as mentioned, the veteran is currently at the 
maximum evaluation under Diagnostic Code 5271 and, even with 
painful motion and functional impairment, a higher evaluation 
is not available.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

Finally, the Board finds that there is no showing that the 
veteran's right ankle disability reflects so exceptional or 
so unusual a disability picture as to warrant higher ratings 
on an extra-schedular basis.  The disability is not 
productive of marked interference with employment, has not 
required any, let alone, frequent periods of hospitalization, 
and has not otherwise rendered impractical the application of 
the regular schedular standards.  In the absence of these 
factors, the criteria for submission for assignment of an 
extra-schedular rating are not met.  Thus, the Board is not 
required to remand this claim for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, such as in this case, 
Section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g.,  competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44.  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
September 1988 rating decision that is the subject of this 
appeal.  His claim for increased rating, however, was filed 
before the current section 5103(a) notice requirement became 
effective in November 2000.  

In a March 2006 letter, the veteran was notified that 
disabilities are rated on the basis of diagnostic codes, and 
depending on the disability involved, a rating from 0 percent 
to as much as 100 percent would be assigned.  He was also 
notified of examples of the types of evidence that he should 
inform VA about or provide, including medical or lay evidence 
demonstrating a worsening or increase in severity of his 
disability and the effect that worsening had on his 
employment and daily life.  Although this letter did not 
notify the veteran of the specific rating criteria for 
evaluating his ankle disability, this is nonprejudicial 
because the criteria were set forth in the February 1989 SOC 
and the veteran is in receipt of the maximum rating 
permissible under the diagnostic criteria used to evaluate 
his ankle disability.  In light of the foregoing, the Board 
finds that the veteran reasonably understood what was needed 
to substantiate the claims for increased rating.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

The Board also finds that any pre-adjudicatory § 5103(a) 
notice error is non-prejudicial in light of the post-
adjudicatory notice and opportunity provided to develop the 
case during the extensive appellate proceedings.  See 
Vazquez-Flores, 22 Vet. App. at 47-49.  The Board 
acknowledges that the RO did not issue a supplemental 
statement of the case (SSOC) after the issuance of the August 
1991 supplemental statement of the case.  This was not 
prejudicial, however, as the veteran is in receipt of the 
maximum rating permissible under the diagnostic criteria used 
to evaluate his ankle disability.  There is no legal basis 
upon which to award a higher schedular disability rating.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  Accordingly, 
the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder.  The Board 
acknowledges that the veteran's right ankle was last examined 
in April 2001.  Remand for a more contemporaneous examination 
is not warranted, however, as the veteran is already in 
receipt of the maximum rating allowed pursuant to the 
diagnostic criteria used in evaluating his disability and the 
treatment records dated subsequent to 2001 contain no 
evidence of ankylosis so as to support a rating under the 
only other diagnostic criteria available.  See e.g., April 
2003 ambulatory/outpatient care note from the Carl Vinson VA 
Medical Center (VAMC).  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A rating in excess of 20 percent for status post debridement, 
open reduction and internal fixation, osteotomy, right ankle, 
is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran filed a claim seeking entitlement to service 
connection for a mental condition, which he claims is a 
result of an in-service motor vehicle accident that took 
place in approximately April 1976.  See VA Forms 21-4138 
dated May 1999.  As noted above, the RO has adjudicated the 
issue as service connection for generalized anxiety disorder.  
See February 2000 rating decision.  

As an initial matter, the Board notes that additional 
evidence was received by the RO in Atlanta, Georgia, in 
December 2007, subsequent to the issuance of the March 2007 
SSOC. This evidence, which was not reviewed by the Agency of 
Original Jurisdiction (AOJ), was received by the Board in 
February 2008 without a waiver of RO consideration.  As such, 
the Board must remand the veteran's claim for service 
connection for generalized anxiety disorder to the RO for 
consideration of this additional evidence.  See 38 C.F.R. §§ 
19.37(b), 20.1304(c) (2007).  

The additional evidence submitted consists of a November 2007 
letter to the Social Security Administration (SSA) regarding 
the veteran's receipt of benefits from that agency.  It 
refers to various exhibits that were not included with the 
evidence submitted.  This evidence appears to be pertinent to 
the veteran's claims for service connection.  The Board also 
notes that the evidence of record includes a September 2005 
SSA decision indicating that the veteran is entitled to 
Disability Insurance Benefits.  The medical and legal 
documents pertaining to this award, and the exhibits 
referenced in the November 2007 letter to SSA, have not been 
associated with the claims folder.  The possibility that SSA 
records could contain evidence relevant to the claim cannot 
be foreclosed absent a review of those records.  Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002).  The claim, 
therefore, must be remanded to obtain these records.  38 
C.F.R. § 3.159(c)(2) (2007).  

Review of the claims folder reveals that the RO sent a 
request for records associated with the April or May 1976 
automobile accident to the California Highway Patrol in 
Sacramento in December 2002.  There is no indication that the 
California Highway Patrol responded to this request for 
records.  On remand, the RO/AMC should make a follow-up 
request for any associated records.  

Review of the claims folder also reveals that an undated 
document created by the RO suggests that it attempt to obtain 
a copy of the military police report from the El Toro Marine 
Corps Air Station, where the veteran was assigned at the time 
of the accident.  There is no indication, however, that any 
such attempt was made.  On remand, the RO/AMC should attempt 
to obtain a copy of this report.

The veteran has also mentioned that relevant tests were taken 
at Michigan State University in 1979.  These records should 
be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Carl Vinson VAMC, dated 
since March 2007.  

2.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Make a follow-up request for any 
records associated with the veteran's 
April or May 1976 in-service automobile 
accident to the California Highway Patrol 
in Sacramento, California.  If no records 
can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

4.  Make arrangements to obtain a copy of 
the military police report from the El 
Toro Marine Corps Air Station in 
reference to the veteran's April or May 
1976 automobile accident.  If no record 
can be found, indicate whether it does 
not exist and whether further efforts to 
obtain the record would be futile.

5.  The veteran states that relevant 
tests were taken at Michigan State 
University in 1979.  Make arrangements to 
obtain these records.

6.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental SSOC and given an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


